FILED
APR 1a 2013

~ d
C\erk, U.S. D\str\ct an
BankruptCY C°“'t'°`

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Thomas Marrnolejos, )
Plaintiff, §
v. § Civil Action No.  / 67
Eric H. Holder, §
Defendant. §
MEMORANDUM OPlNION

This matter is before the Court on review of the plaintiff’s pro se Complaint for
Declaratory and injunctive Relief and application to proceed in forma pauperis. The application
will be granted and the complaint will be dismissed pursuant to 28 U.S.C. § l9l5A (requiring
dismissal of a prisoner’s complaint upon a determination that the complaint fails to state a claim
upon which relief can be granted).

The plaintiff is a prisoner at the Federal Correctional Institution in Otisville, New York.
He challenges the constitutionality of the federal law under which he was sentenced and seeks a
declaration that the law is unconstitutional and an order compelling his release. ’Compl. at l, l4.
"[I]t is well-settled that a [person] seeking relief from his conviction or sentence may not bring
[actions for injunctive and declaratory relief]." Wz'llz`ams v. Hz`ll, 74 F.3d 1339, 1340 (D.C. Cir.
1996) (per curiam) (citations omitted). Plaintiff’s recourse lies, if at all, in proceedings
authorized by 28 U.S.C. § 2255. See Taylor v. U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir.
1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v. I.NS.,

106 F.3d 680, 683 (5"' Cir. l997) (explaining that the sentencing court is the only court with

jurisdiction to hear a defendant’s complaint regarding errors that occurred before or during

sentencing). Hence, this case will be dismissed. A separate order accompanies this

\ ited tes District Judge
Dare: Apni  ,2013 IZW;LV

Memorandum Opinion.